Citation Nr: 1739863	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-23 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2016, the Board remanded this case to afford the Veteran the opportunity to testify at a Board Hearing.  The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript is of record. 

The Board again remanded this case in September 2016 for further development.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The September 2016 remand instructed the RO to obtain the Veteran's VA treatment records, to include all archived records, dated from December 1976 to May 2008.  However, there is no indication that any records were ever received and a finding of unavailability was not made.  

Further, with respect to the claim for service connection for a skin disorder, an addendum medical opinion should be obtained that takes into account the in-service findings of dyshidrosis and impetigo, as well as the pertinent post-service findings cited in the Board's prior remand.

Finally, as the case is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include all archived records, dated from December 1976 to May 2008.  If these records are not available, a negative reply is required. 

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from February 2017 forward.  

3.  Thereafter, arrange for a VA examiner - a dermatologist, if available - to review the Veteran's claims file.

After reviewing the file, the examiner must render an opinion as to whether it is at least as likely as not (50% or greater probability) that any current skin condition, including dyshidrotic eczema, had its clinical onset during service or is related to any incident of service, to include the Veteran's in-service cellulitis of the hands and feet and findings of dyshidrosis and impetigo.  

In providing this opinion, the examiner should specifically consider and address the following:

*  The service treatment records dated in September 1974 and October 1974 showing treatment for cellulitis of the hands and feet with beta strep as the predominant organism, as well as findings of dyshidrosis and impetigo; 

*  VA treatment record showing treatment of tinea pedis and tinea manus in January 1979 (only about two years following the Veteran's separation from service), at which time the Veteran gave a long history of a scaly exfoliative rash on his hands and feet; 

*  The finding of minimal left thumb web space scaling during VA hospitalization in January 1980;

*  The February 1980 VA examination report showing that the Veteran gave a 4 and 1/2 year history of a skin rash on his hands and feet, with a finding of a patch of lichenification and erythema about the size of a dime over the dorsum of the left thumb; 


*  The December 1980 statement from Fermin Calderon, M.D. noting that he had treated the Veteran for allergic vesiculitis of the hands in December 1978; and 

*  The Veteran's testimony that a month after treatment for cellulitis in October 1974, he started to experience symptoms of the skin condition again, and that he has had the same recurring condition since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

